Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 24, 2003, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
In satisfaction of a five-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the second degree and was sentenced in accordance with the plea agreement to a prison term of three years to life. We affirm his conviction. Defendant’s ineffective assistance of counsel argument is unsupported by the record (see People v Obert, 1 AD3d 631, 632 [2003]). As County Court imposed the minimum sentence permitted at the time, such sentence cannot be considered harsh and excessive.
Cardona, EJ., Peters, Spain, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed.